Case: 14-12772    Date Filed: 07/09/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                       __________________________

                              No. 14-12772
                          Non-Argument Calendar
                       __________________________

                 D.C. Docket No. 8:14-cv-00919-JSM-TBM

TERRY L. FISH,

                                                             Plaintiff-Appellant,

                                   versus

GEICO INSURANCE,
CREDIT COLLECTION SERVICES,

                                                          Defendants-Appellees.

                       __________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      __________________________

                                (July 9, 2015)

Before MARTIN, ANDERSON, and COX, Circuit Judges.

PER CURIAM:
               Case: 14-12772     Date Filed: 07/09/2015   Page: 2 of 3


      Terry L. Fish, proceeding pro se, appeals the district court’s sua sponte

dismissal, under 28 U.S.C. § 1915(e)(2)(B)(i), of Fish’s civil complaint as time-

barred.

      Fish’s complaint alleges violations of the Fair Debt Collection Practices Act

(“the Act”), 15 U.S.C. §§ 1962, et seq. An action brought under this Act must be

brought within one year from the date on which the alleged violation occurred.

Fish’s action was filed more than eight years after his claim accrued. We assume

arguendo that Fish’s claims could be subject to equitable tolling. The district

court’s order dismissing the action adopted and approved the Magistrate Judge’s

Report and Recommendation which concluded that “it appears beyond doubt from

the Complaint itself that Plaintiff cannot prove any set of facts that would avoid a

statute of limitations bar.” (Doc. 7 at 5).

      We review de novo the district court’s dismissal of a plaintiff’s complaint

for failure to satisfy the statute of limitations. Jackson v. Astrue, 506 F.3d 1349,

1352 (11th Cir. 2007). We also review de novo whether a plaintiff is entitled to

equitable tolling. Id.

      Where it is clear from the face of a complaint filed in forma pauperis that the

claims asserted are barred by the statute of limitations, the claims are properly

dismissed pursuant to § 1915 as frivolous. Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003).

                                              2
              Case: 14-12772     Date Filed: 07/09/2015    Page: 3 of 3


      Fish’s complaint fails to show that the statute of limitations did not bar the

action. And, Fish failed to meet his burden of showing that equitable tolling was

warranted in this case. Equitable tolling is appropriate only when a plaintiff

untimely files due to “extraordinary circumstances that are both beyond his control

and unavoidable even with diligence.” Arce v. Garcia, 434 F.3d 1254, 1261 (11th

Cir. 2006) (internal quotations omitted) (emphasis in original). The circumstances

here were neither beyond Fish’s control nor unavoidable with diligence.

      The district court did not err in dismissing this action as frivolous.

      AFFIRMED.




                                          3